Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 21, 2021

The Court of Appeals hereby passes the following order:

A22A0702. JEREMIAH CARBON v. HB PROPERTIES I LLC.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered final judgment in favor of HB Properties I LLC, Jeremiah
Carbon appealed to the state court. The state court granted summary judgment and a
writ of possession to HB Properties. Carbon then filed a notice of direct appeal to this
Court. We lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
appeal. OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App.
82, 82 (453 SE2d 119) (1995). “Compliance with the discretionary appeals procedure
is jurisdictional.” Hair Restoration Specialists v. State of Ga., 360 Ga. App. 901, 903
(862 SE2d 564) (2021) (punctuation omitted). Carbon’s failure to follow the proper
procedure deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/21/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.